Case 1:19-cv-00589-LMB-MSN Document 24 Filed 06/21/19 Page 1 of 1 PageID# 464




                           CIVIL MOTION MINUTES


Date: 06/21/19                                       Judge: Brinkema
                                                     Reporter: A. Thomson
Time: 9:58am-10:05am


Civil Action Number: 1:19cv589

EB Publishing, Inc                vs. ApplianceRepair.net et al

Appearances of Counsel for        (X ) Pltf        ( X ) Deft

Motion to/for:
#14 Pltf Motion for Service by Publication




Argued &
( ) Granted ( X ) Denied (  ) Granted in part/Denied in part
( )Taken Under Advisement (    ) Continued to

  Preliminary Injunction is vacated
  Show cause is vacated




( ) Memorandum Opinion to Follow
(X ) Order to follow
